Citation Nr: 1827330	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  09-04 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active military service from January 1970 to February 1972.  He also had service in the Massachusetts National Guard from April 1972 to April 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2008, the Veteran and his wife testified at a hearing before RO personnel.  In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). Transcripts of both hearings are of record.  

The Veteran's appeal was remanded by the Board in June 2010 and February 2011.  The Board issued a decision in July 2012 that denied service connection for an acquired psychiatric disability, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  A January 2013 Order granted a Joint Motion for Remand (Joint Motion) and the appeal was remanded to the Board. 

The Board again remanded this matter for additional development in May 2013   and April 2015.  Service connection for an acquired psychiatric disability was subsequently denied in a December 2015 Board decision.  The Veteran again appealed the denial of his claim to the Court.  A January 2017 Order granted a   Joint Motion and the appeal was again remanded to the Board.  The Board remanded the claim in June 2017 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran submitted a December 2017 psychological evaluation that was conducted over the phone by a licensed psychologist located in Indianapolis, Indiana.  Several tests were administered, to include the PTSD Checklist-Military Version (PCL-M), the PTSD Checklist for DSM5 (PCL-5), the Patient Health Questionnaire-9 (PHQ-9), and the World Health Organization Disability Assessment Schedule (WHODAS).  Based on review of the record, clinical interview, and psychological testing, the psychologist concluded that the Veteran met the DSM-IV and DSM-5 diagnostic criteria for PTSD and that the PTSD is at least as likely as not due to an in-service stressor(s) during combat in Vietnam.  

The symptoms reported by the Veteran to the private examiner in the December 2017 psychological evaluation differ substantially from the symptoms reported during the VA mental disorders Disability Benefits Questionnaire (DBQ) conducted in August 2017.  This raises the question as to the credibility of symptoms reported by the Veteran to the private examiner.  Given the foregoing, and in light of the  fact that the August 2017 DBQ included the Minnesota Multiphasic Personality Inventory-2-Restructured Form test (MMPI-2-RF), which resulted in a profile     that had a number of validity concerns because the Veteran had responded in an inconsistent manner that suggested he tended to respond to items by giving true responses to items indiscriminately, the Board finds that another VA examination is needed in this case.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2017). 

The Veteran served in Vietnam between March 1971 and January 1972.  He has reported flying flare and napalm missions during this service.  In a July 2009 statement, R.A.H. reported that he served in the same unit as the Veteran during the same timeframe and that he recalled many instances when the Veteran was required to fly flare, sortie and napalm missions.  The AOJ should make efforts to ascertain whether the Veteran flew on any such missions during the October 1971 to January 1972 timeframe, since a previous search only included the May 1971 to September 1971 timeframe.  

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to ascertain whether the Veteran flew flare, sortie and/or napalm missions during the October 1971 to January 1972 timeframe.  

2.  After the above has been completed to the extent possible, schedule the Veteran for a PTSD examination. All indicated tests should be conducted and the results reported. Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran meets the diagnostic criteria for PTSD and if so, identify the stressor(s)    upon which the diagnosis was based. 

If the Veteran is diagnosed with a different psychiatric disability, the examiner should provide an opinion as to whether that condition is related to his military service, to include whether it first manifested in or was otherwise caused by any incident or event in service. 

If the examiner concludes that any diagnosed psychiatric disorder is not related to military service, the examiner should indicate whether the examiner's opinion changes if the Veteran's "exposure to a stressful event" in service is conceded. If such concession does change the examiner's opinion, the examiner should specifically indicate which stressful event served as the basis for the conclusion.

A rationale for the opinions expressed should be provided.

3.  After undertaking the development above and         any additional development deemed necessary, the Veteran's claim should be readjudicated. If the benefit sought on appeal remains denied, the appellant and      his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



